Robinson, J.
(concurring). In this case the plaintiff sues to recover $48 as the value of six overcoats which he delivered to the defendant as a common carrier to be conveyed to Eosenthal, Seigel, & Company,, New York city. In justice court and in the district court plaintiff recovered a judgment for $48 and costs, and the defendant appeals to-this court.
As a conclusion of fact the district judge found as follows:
That on or about the 9th day of September, 1913, for value, the defendant agreed safely to carry to the city of New York and there deliver to Eosenthal, Seigel, & Company the property described in the-complaint, of the value of $48, consisting of six overcoats, which were delivered to the defendant and which it received under said agreement.
*352That tbe defendant failed to deliver the goods, and that by its negligence and lack of care the goods were lost in transit and afterwards, before the commencement of this action, the defendant sold and converted the same to its own use at St. Paul, Minnesota, and retained the proceeds of the sale.
The findings are sustained by convincing evidence. Hence, it is needless to consider any other question. Regardless of anything in the bill of lading, the defendant must answer for its own wrongs and for the conversion of the goods.
The judgment is affirmed.
*342Note. — Of general interest, see notes in 7 L.R.A. (N.S.) 1041, and L.R.A.1916D, 341, on reasonableness of time fixed in contract of shipment of live stock for presentation of claim for damages.